DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.  This office action is in response to applicant’s communication of March 10, 2021. Claims 2-16 are pending and have been examined. The rejections
are stated below.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 3/10/2021 have been considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	 Claims 2-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 2 is directed to prioritizing data delivery (0002).
Claim 2 is directed to the abstract idea of “prioritizing data delivery” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
4.	Claim 2 recites “a computer readable medium having stored therein instructions executable by a processor, including instructions executable to:
receive a plurality of messages associated with a tradeable object, each message containing market data that is associated with a lower priority level;
 	queue the lower priority market data in a data structure until a message containing market data associated with a higher priority level is received;
 	coalesce the lower priority market data in the plurality of messages into a coalesced message comprising coalesced lower priority market data, wherein coalescing comprises overwriting market data in a first message of the plurality of messages with at least one subsequent market data in the plurality of messages to generate the coalesced message comprising the coalesced lower priority market data;
 	receive a subsequent message and determining that the subsequent message contains market data that is associated with the higher priority level;
 	generate, in response to receipt of the subsequent message containing market data associated with the higher priority level, a combined message comprising the coalesced market data from the coalesced message and the market data associated with the higher priority level from the subsequent message; and
send to a client device the combined message comprising the coalesced market data together with the market data associated with the higher priority level”. 
5.	Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
6.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computer readable medium having stored therein instructions executable by a processor, data structure,  and client device” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] to dividing and allocating costs (0003) (receiving, processing, and displaying” by the computer).  
7.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of dividing and allocating costs (“receiving, queuing, coalescing, receiving, generating, and sending” by the computer) using computer technology (computer readable medium having stored therein instructions executable by a processor, data structure,  and client device]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
8.	Claim 3 recites “wherein the market data associated with the higher priority level comprises inside market data, wherein the inside market data comprises a highest bid price and a lowest ask price currently available in the market”, which further defines the abstract idea.
9.	Claim 4 recites “herein the market data associated with the higher priority level comprises at least one of a last traded price and a last traded quantity”, which further defines the abstract idea.
10.	Claim 5 recites “wherein the market data associated with the higher priority level comprises data related to a change in price or a change in quantity at an inside market”, which further defines the abstract idea.
11.	Claim 6 recites “wherein the market data associated with the higher priority level comprises a change in price or a change in quantity within a range of prices, wherein the range of prices is based on a user-defined value”, which further defines the abstract idea.
12.	Claim 7 recites “wherein the market data associated with the lower priority level comprises data related to quantity at a price outside an inside market”, which further defines the abstract idea.
13.	Claim 8 recites “wherein the coalesced message is sent upon detecting a predefined condition, wherein the predefined condition is user- defined”, which further defines the abstract idea.
14.	Claim 9 recites “wherein the coalesced message is sent when a time period expires”, which further defines the abstract idea.
15.	Claim 10 recites “wherein the coalesced message is sent upon detecting that a time period has expired and thereafter a message comprising market data is received”, which further defines the abstract idea.
16.	Claim 11 recites “determine that a time period expired, and responsively, determine that there is market data associated with the lower priority level in the data structure; and send the coalesced message to the client device” which is no more than mere instructions to apply the exception using a generic computer component. 
17.	Claim 12 recites “further comprising instructions executable to: send the coalesced message when the market is slow” which is no more than mere instructions to apply the exception using a generic computer component. 
18.	Claim 13 recites “wherein an intermediary device includes the processor” which is no more than mere instructions to apply the exception using a generic computer component. 
19.	Claim 14 recites “wherein a gateway includes the processor” which is no more than mere instructions to apply the exception using a generic computer component. 
20.	Claim 15 recites “wherein a computing device including the processor is located at an electronic exchange” which is no more than mere instructions to apply the exception using a generic computer component. 
21.	Claim 16 recites “wherein a computing device including the processor is in communication with an electronic exchange” which is no more than mere instructions to apply the exception using a generic computer component. 
22.	Claims 2-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  Regarding claims 1-20, the Applicant recites a computer readable medium.  However, the Examiner asserts that he is obliged to give such claims their broadest reasonable interpretation consistent with the specification (see In re Zletz, 893 F.2d 319, Fed. Cir. 1989).  In doing so, the Examiner further asserts that said claims encompass transitory embodiments, namely propagating signals, carrier waves, and the like, and are therefore not directed to statutory subject matter.  When a broadest reasonable interpretation of a claim encompasses such transitory embodiments, the claim must be rejected under 35 U.S.C. § 101 (see In re Nuijten, 500 F.3d 1346, 1356-57, Fed. Cir. 2007).  In the interest of compact prosecution, the Applicant may avoid such rejection under 35 U.S.C. § 101 by properly adding the term “non-transitory” to the claim.

Double Patenting
23.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


24.	Claims 2-16 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U. S. Patent No. 10,977,731 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 10,037,570 limitation of "receiving by the intermediary device a second message associated with the tradeable object, wherein the second message is received after the time-based event is determined to be satisfied; determining by the intermediary device that the second message comprises market data associated with a high priority level".
	It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 8,433,642.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

25.	Claims 2-16 are rejected on the ground of nonstatutory double patenting over claims 1-15 of U. S. Patent No. 10,037,570 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 10,037,570 limitation of "receiving by the intermediary device a second message associated with the tradeable object, wherein the second message is received after the time-based event is determined to be satisfied; determining by the intermediary device that the second message comprises market data associated with a high priority level".
	It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 8,433,642.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

26.	Claims 2-16 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 8,433,642 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 8,433,642 limitation of "receiving by the intermediary device a second message associated with the tradeable object, wherein the second message is received after the time-based event is determined to be satisfied; determining by the intermediary device that the second message comprises market data associated with a high priority level".
	It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 8,433,642.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

27.	Claims 2-16 are rejected on the ground of nonstatutory double patenting over claims 1-22 of U. S. Patent No. 7,945,508 B2 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level". The aforementioned limitation is patentably equivalent to claim 1 of the 7,945,508 limitation of "determining at the intermediary device if a second message comprising data associated with a high priority level is received during a time period after the first message is received; when the time period expires and the second message was not received at the intermediary device during the time period, sending from the intermediary device the data associated with the low priority level to the client".
	The distinguishing limitation between the two inventions is that the 7,945,508 features the limitation in claim 1 of "when the time period expires and the second message was not received at the intermediary device during the time period, sending from the intermediary device the data associated with the low priority level.  It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 7,945,508.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

28.	Claims 2-16 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U. S. Patent No. 7,747,513 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: both of the inventions are directed towards prioritizing data delivery in an electronic trading environment.  For example the in claim 1 of the instant invention discloses “wherein the computing device is configured to receive a subsequent message and determine that the subsequent message contains market data that is associated with a higher priority level".  The aforementioned limitation is patentably equivalent to claim 1 of the 7,747,513 limitation of " receiving a subsequent message at the intermediary device; determining at the intermediary device that the subsequent message contains market data that is associated with a higher priority level; and upon receipt of the subsequent message containing market data associated with the higher priority level sending the queued market data associated with the lower priority level together with the market data associated with the higher priority level from the intermediary device to the client. The distinguishing limitation between the two inventions is that the 7,747,513 features the limitation in claim 1 of “when the time period expires and the second message was not received at the intermediary device during the time period, sending from the intermediary device the data associated with the low priority level.  It would have been obvious to a person of ordinary skill in the art to modify the disclosure of the instant invention to obtain invention disclosed in US Patent 7,747,513.  The rationale to modify the disclosure would be a more efficient way to distribute market data in an electronic trading environment.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.



Claim Rejections - 35 USC § 103
29.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


30.	Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGinley et al. [US Pub No. 2007/0198397 A1] in view of Kumar et al. [US Pub No. 2002/0075542 A1] and Liu et al. [US Pub No. 2005/0047425 A1].

31.	Regarding claim 2, McGinley discloses a computer readable medium having stored therein instructions executable by a processor, including instructions executable to:   	 receive a plurality of messages associated with a tradeable object, each message containing market data that is associated with a lower priority level (low priority 0012, claim 12);  	queue the lower priority market data in a data structure until a message containing market data associated with a higher priority level is received (0061),  	receive a subsequent message and determining that the subsequent message contains market data that is associated with the higher priority level (0012, 0148, claim 12).
McGinley does not disclose however Kumar teaches coalesce the lower priority market data in the plurality of messages into a coalesced message comprising coalesced lower priority market data (0018, 0091).
McGinley does not disclose however Kumar teaches generate, in response to receipt of the subsequent message containing market data associated with the higher priority level, a combined message comprising the coalesced market data from the coalesced message and the market data associated with the higher priority level from the subsequent message (0018, 0091). Kumar teaches determining message priority. Kumar teaches combining messages with have different priorities into a single message (0018, 0091). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of McGinley to include the teachings of Kumar to obtain invention specified. The rationale to combine the teachings would be to more effectively manage message volume and timing.
McGinley does not explicitly disclose however teaches wherein coalescing comprises overwriting market data in a first message of the plurality of messages with at least one subsequent market data in the plurality of messages to generate the coalesced message comprising the coalesced lower priority market data (Figure 4, 0044).  	McGinley does not explicitly disclose however Liu teaches wherein sending by the computing device to a client device the combined message comprising the coalesced market data together with the market data associated with the higher priority level.  However Liu teaches firm scheduling part low priority message queue (Figure 4, 0042, 0044).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of McGinley to include the teachings of Liu to obtain invention specified.  The rationale to combine the teachings would be to more effectively manage traffic priority.

32.	Regarding claim 3, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the market data associated with the higher priority level comprises inside market data, wherein the inside market data comprises a highest bid price and a lowest ask price currently available in the market (0162). 

33.	Regarding claim 4, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the market data associated with the higher priority level comprises at least one of a last traded price and a last traded quantity (0012, claim 12). 

34.	Regarding claim 5, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the market data associated with the higher priority level comprises data related to a change in price or a change in quantity at the inside market (0048, 0162). 

35.	Regarding claim 6, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the market data associated with the higher priority level comprises a change in price or a change in quantity within a range of prices, wherein the range of prices is based on a user-defined value (0046). 

36.	Regarding claim 7, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the market data associated with the lower priority level comprises data related to quantity at a price outside the inside market (0046). 

37.	Regarding claim 8, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the coalesced message is sent upon detecting a predefined condition, wherein the predefined condition is user-defined (0150). 

38.	Regarding claim 9, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the computing device is configured to send themarket data associated with lower priority level when a time period expires (Liu 0042, 0045-0046, 0055).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of McGinley to include the teachings of Liu to obtain invention specified.  The rationale to combine the teachings would be to more effectively manage traffic priority.

39.	Regarding claim 10, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein the coalesced message is sent upon detecting that a time period has expired and thereafter a message comprising market data is received (Liu 0042, 0045-0046, 0055).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of McGinley to include the teachings of Liu to obtain invention specified.  The rationale to combine the teachings would be to more effectively manage traffic priority.

40.	Regarding claim 11, McGinley in view of Liu disclose the computer readable medium of claim 2, further comprising instructions executable to:
determine that a time period expired, and responsively, determine that there is market data associated with the lower priority level in the data structure (Liu 0042, 0045-0046, 0055); and send the coalesced message to the client device (Liu 0042, 0045-0046, 0055).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the disclosure of McGinley to include the teachings of Liu to obtain invention specified.  The rationale to combine the teachings would be to more effectively manage traffic priority.

41.	Regarding claim 12, McGinley in view of Liu disclose computer readable medium of claim 2, further comprising instructions
executable to: send the coalesced message when the market is slow (0042). 

42.	Regarding claim 13, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein an intermediary device includes the processor (0092). 

43.	Regarding claim 14, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein a gateway includes the processor. (0063). 

44.	Regarding claim 15, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein a computing device including the processor is located at an electronic exchange (0063). 

45.	Regarding claim 16, McGinley in view of Liu disclose the computer readable medium of claim 2, wherein a computing device including the processor is in communication with an electronic exchange (0063). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789.  The examiner can normally be reached on Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/


/DANIEL S FELTEN/Primary Examiner, Art Unit 3692